_cv`.2019.o1-o192 CaSe:F§ééaqu§/\!H@Q§$Q'JR'°ln/QQH§1'5.34'7§1E)lied: 02/12/3&01 Ol14- PaQe'D $égzwns

IN THE CoURr oF` CoMMoN PLEAs

 

SUMMIT COUNTY, OHIO
NORTHPIELD CENTER ) CASE NO.
DEVELOPMENT, INC. )
10121 Northfield Road ) JUDGE
Northfield, Ohio 44067, )
' ) COMPLAINT
Plaintiff, ) '
) (lury Dernand Endorsed Hereon)
vs. )
_ » l )
NORTHFIELD CENTER TOWNHIP )
C/ O RICHARD H. REVILLE, TRUSTEE )
9546 Brandywine Road )
Northfield Center Township, Ohio 44067, )
v )
Defendant. )

NOW COMES Plaintiff Northfield Center Developrnent, lnc. d/b/a Northfield
Developrnent lCorp. (”Plaintiff"), and bfor its Complaint against Defendant Northfield
Center Townsl'iip (”Defendant”), states:,

1. 4 Plaintiff is an active domestic for-profit corporation organized and
existing pursuant to the laws of the State of Ohio, and domiciled in Northfieldi Ohio.

2. defendant is a municipal corporation organized and existing pursuant to
the laws of the_State of Ohio.

3. flamde is the owner of real property ("Property”) located at in Northfield
Center Township, Ohio, on Oal<mont Avenue near Old Route 8.

4. 'l_`he Property is currently vacant land in what is known as the Oal<inont

subdivision, consisting of approximately 16 acres, and zoned R~l for residential single-

family homes.:

Sandra Kun, Summit County Clerk of Courts

_ cv52019-o1,-o192 C<'J\S€iP§AZYEWNQ§@Q'JR%1R%1#WN.2H§rllled: 02/12/1~0%02 Ol14- P<'J\Q€|D l%hg<§ems

5. Defendant's zoning regulation, Section 310.04 specifically, requires R-l
single-family homes to be located on lots of at least 25,000 sq. ft. in size

6. On or about September ll, 2018, Plaintiff applied for an area variance
pursuant to Defendant's zoning code. A copy of the area variance application is
attached hereto as Exhibit 1 and incorporated by reference herein.

7. Plaintiff’s variance application requested the 25,000 .sq. ft. lot size per
planned dwelling be reduced

8. Plaintiff's variance application cited specifically that the 25,000 sq. ft. lot
size, which would provide space for just 12 horneS, was uneconomical

9.' On or about Novernber 15, 2018, Defendant's Board of Zoning Appeals
conducted a public hearing in connection with Plaintiff's area variance request

10. Plaintlf£ provided evidence sufficient to demonstrate that the 25,000 sq.ft.
lot size required by Defendant's zoning regulation Section 310.04 rendered the
Property's development uneconomical.

11. At the conclusion of the public hearing, Defenda'nt's Board of Zoning
Appeals voted to deny the application A copy of the minutes from the hearing are
attached hereto as E)<hibit 2, and incorporated by reference herein.

12. On` or about November 20, 2018, Ricl< Patz, Acting Chair of Defendant's
Board of Zoning» Appeals, signed and sent Plaintiff a letter indicating Plaintiff’s' area
variance application had been denied A copy of this letter is attached hereto as E)<hibit

3 and incorporated by reference herein.

Sandra Kurt, §g(npi{{ _Qqur_)_ty Clerk of Courts

ii cv-`201s-01-0192 Casert§ebifa§¥)v@é}§)f.g"]R'%`ul?£c§s¢is:ib'.%Svl|ed: 02/12/¢.;]»1@03 Of14- Page'D griggs ms

13. Defendant’s zoning regulationsl specifically Section 640.06(€), requires the
secretary for the Board of Zoning Appeals, ]udy Flauto, rather than any other person, to
notify an applicant of the Board of Zoning Appeals’ action with respect to any kind of
variance request, including an area variancel

14. Defendant's failure to comply with its own zoning regulations precludes
an administrative appeal as set forth in R.C. 2506 et seq. because such an appeal would
be futile l

15. ]urisdiction and venue in this Court are appropriate pursuant to Ohio
R.Civ.P. 3 because Plaintiff’s principal place of business is in Summit County,
Defendant is located ln' Summit County, the acts complained of, in whole or in part,
occurred in Summit County, Ohio, and R.C 2721 et seq. empowers a court of common
pleas to enter declaratory judgments, and the amount in controversy exceeds $15,000.

g COUNTI
(Declaratory ]udgment- Ohio Constitution)

16. Plaintiff incorporates the allegations set forth in Paragraphs 1~15 of the
Cornplaint as if: fully rewritten herein.

17. A justiciable controversy exists between Plaintiff and Defendant regarding
the constitutionality of Defendant's zoning regulations, specifically, Section 310.04, both

on its face and as applied to the Property.

18. Defendant's zoning regulation, Section 310.04, requiring 25,000 sq,ft. R-l
single-family home lot sizes fails to advance substantially the safety, morals, and l

welfare of Defendant’s residents

.3.

Sandra I__(q:j_t,_ $ymm[t ¢_ounty Clerk of Courts

CV;ZM?_(,,_O,QZ Case: §:Als%-Lg)/Zpg}_,§,;@,-_JRA@H%,#:,}:‘-¢?"j:,j`jpd: OZ/lZ/Jc<,acgl of 14. Page|D #,gaghq,ms

19. Uses of the Property pursuant to any permitted or conditional use are not
economically viable due to Defendant's 25,000 sq.ft. zoning regulation, specifically
Section 310.04, governing the construction of single~family homes, the high cost of
improving the l’roperty, and the Property's unique characteristics all of which make
certain that the Property cannot be developed economically

20. ' Enforcement of Defendant's current zoning restrictions regarding the
25,000 sq.ft. minimum lot size renders the Property worthless for any economically
viable purpose.

21. Plaintiff is entitled,to a declaratory judgment by this Court, pursuant to
R.C. 2721.03, that the Defendant's denial of the area variance is invalid`under the Ohio
Constitution because the denial and the underlying regulation are arbitrary, capricious,
unreasonable, confiscatory, and unconstitutional as they render the Property
economically non-viable.

22. Plaintiff is entitled to a declaratory judgment by this Court, pursuant to
R.C. 2721.03, that Defendant's zoning regulation requiring a minimum lot size of 25,000
sq.ft. is invalid under the Ohio Constitution because such regulation, both facially and
as applied to the P_roperty, does not advance substantially a legitimate governmental
interest in the health, safety, morals or welfare of Defendant's residents

COUNT II
(Declaratory ]udgment- US Constitution)

23. Plaintiff incorporates the allegations set forth in Paragraphs 1~22 as if fully

rewritten herein.

_4.

` Sandra Kurt, Summlt Cou(z_¢y_¢_lerk of Courls

" Cv_hmg_m_mgz CaSe2 ,§Afj;§-LSNVZ-”Q(Q:_§%QL-JRA01|/:1)5020#9E0912151.-72:11|;|,\|”€(12 02/12/11¢3¢05 Of 14. Page|D nga gf,|h of15

23. Plaintiff is entitled to a declaratory judgment in its favor that present lot
size regulation, jboth facially and as applied to the Property, is invalid under the Fifth
and Fourteenth Amendments to the U.S. Constitution because Section 310.04,
mandating the 25,000 sq.ft. R~l lot size, is arbitrary, capricious, unreasonable
confiscatory and unconstitutional because it,renders the Property economically non-
viable.

24. Defendant’s single-family home lot size requirement as set forth in Section
310.04 is also invalid under the Fifth and Fourteenth Amendments to the U.S.
Constitution because its does not advance substantially a vital government interest in

the health, safety, morals, or Welfare of Defendant’s residents

COUNT III
(Tal<ing)

25. Plaintiff incorporates the allegations set forth in Paragraphs 1424 as if fully
rewritten herein.

26. l Defendant’s minimum lot size requirement as set forth in Section 310.04
for R-l residential horne lot sizes and its denial of Plaintiff's area variance request
constitute a taking for which compensation must be paid in an amount determined by a
jury. v

WHEREFCRE, Plaintiff Northfield Development, lnc. demands judgment in its
favor and against Defendant Northfield Center Township, as follows:

1. A judgment pursuant to R.C. 2721 declaring Defendant’s zoning

regulation Section 310.04, requiring 25,000 sq.ft. R~1 single-home minimum lot sizes, is

-5_

Sandra Kurt, Summlt County Clerk of Courts

 

gairplanes C"J‘S@:§ii?zfléi/?GQ§§/Pr~]RAM}?§%%,§%%JZH'§M@G1 02/12/%/?¢06 Ol 141 F’a@e'D theaters

invalid and unconstitutional under the Ohio and U.S. Constitutions both facially and as
applied to the‘Property because the regulation is unreasonable, arbitrary, and/ or
capricious

2. A;judgment pursuant to R.C.'2721 declaring that Defendant's zoning
regulation Section 310.04, requiring 25,000 sq.ft. single~family home minimum lot sizes
in an R-1 zone, ;is unconstitutional and invalid under the Ohio and U.S. Constitutions
both facially add as applied to Plaintiff’s Property because the regulation is does not
advance a rational or legitimate governmental interest in the health, welfare, safety or
morals of Defendant's residents; and, v

3. An award of compensatory damages against Defendant in excess of
$25,000, with interest accruing at the statutory rate until paid, the exact amount to be
proven at trial for lDefendant’s taking of the Property i_n violation of the protections

afforded by the Ohio and U.S. Constitutions,' and,

4. An award of Plaintiff's costs and attorneys’ fees; and,

5. Any other relief this Court deems just and equitable

775/aj Z." Fa~)l:r)_

l\/larl< E. Porter (0072 / 952

Law Office of l\/larl< E Porter, LLC
1180 Bell Road, Suite 5

Chagrin Falls, Ohio 44022-4122
Phone/Fax: (440) 338-1100

E-rnail: mp@mporterlaw.com

Attorney for Plaintiff Northfield Center
Development, Inc.

-6-

l Sandra Kurt, Summi;,_g_g_qnty,§lark of Courts

. ` CV._ZM?-m.owz CaS€Z §AB§Z§,W,QGQ§§,QEJRA019§2%1%21§_4-211|§jjqui2 OZ/lZ/JC§CG? Of 14. Page|D #§aélafj of15

jURY DEMAND
Plaintiff hereby demands trial by the maximum number of jurors permitted by

law as to all claims asserted herein

»~/?ec<w< z faces
Mari< E. royer (0072952) ‘

Attorney for Plaintiff Northfield Center
Development, Inc.

.7.

Sandra Kurt, Sqmr_nl_t__§ounty Clerk of Courts

     

~ iv cv-`zo19-o1’-`q192 CaSe:F'§Al-YE§))&?QQ§€Q.'JRAWP

   

if . 02/1 1,§¢08 'f ,.(%ge|D ij,ag'la¢j,o~l$
maj /)a>lle /7 %¢eze?

NGRTHFrELb rsarcvrnsmp

   

 

, 9546 Brandywine Road _
Northfield Center Township, Ohio 44067-2408 U \7$
none (330) 467 764`6 ~ TRUsTEEs rlscAL orrrcsa j
nw (330)6500815 » Pauic. stream Andr LaGuardia
B-mail: '
townhau@normfmldceme~r`com _ Brent A. Sommer ADMINISTRATOR
Web Site: www.northt`ieldcenter.com Richard H. Reville Samuel J. Ciocco
. APPLICATIQN ron zoNrNc vAiuANcs j / j»j,.j du C//-]S /:[
Daf¢ '_§:_f__._L/§

N&me Of Applicant %Z/Z&e%(/ G)¢Y?z> 03/00€{70”77”7©@&7”
Applicant’s Address: /'()/Z.°/ UM@&;// &{_:,
/‘/’W€ M

Adclress of Property (if` different than above): jM/,r/Lo%;© ¢jO_ 03 0 3 7

Property OWner (if different than applicant):

Phone Number of Applicant:_§@_“fwz 7

 

Zoning Classification of Property:

H*`~_‘Y
FeeF//D Cl_ieck No. CAS//Bate Paich Cl'/ /Paymentlteceived by "

re
What section(s) of the Northiield Center Townslup onlng Resolution was permit denied
undér: t

   

 

 
 

Variance being requested and reasons for the request: (Attach separate sheet if necessary)

'%0/00¢0¢<'.» %M 25009!025 ZS z%a 1206 peg/0
C/MW 000\/0'¢01@0/ 277/6 /yaé f .<230007 § /¢»,,w(_/
jj;%,zo ,t¢za./%aé/M¢v€mz//Qaez M)zz€o(/ c// %arjié>,g»<’/¢W M 010
/0/¢'0000@006% 125 000 ,é@/?:M%MQ MOA@%% wig/100
mad/606 §§ mic/ww© .,. UC%_) 0%0£06 AMz/C/¢zmz&(/

(/Z
arises /.0<'/)@ 1220 gag /Z%; ga 66 f/`C' %106/66<1¢<&»(
j M%J%%{f/d§ L/%/aw__, 00 /rZ//r ,Q»cag<’é_,

%;%m”wwc 77/7%/<» 04»0’ /0<% 00

/HMS/]Z‘)?%¢/OM

Sa dra Kurt, Summlt County C/erk of Courts

\ ` l ` \

C'V_;?o,g_o,;o,gz Case:,§;qLQZQyZ-,Q&.§,Z\,Q£JRAOH§)&,%:,&;;M|;p\/pd: OZ/lZ/Jc§gc,§? of14. F>aqelD#,53£;?|?,59,0,15

` ,
L

If the existing Zoning Resolution is ir:)£ding practical difficulties or hardship to ,\` '
applicant or owner, what are they:/ ;2_, /§?W<$¢Mw

 

 

 

 

 

;ieq§l;:i)l;;l;eng//(%ofAé/£ a variance be of benemti; to m;p¢rtg);§) oyster agricde d
§Owwmmz,¢ w 070 d%z%dwt, ( /% /z/»¢/I/zm/@ /z/
¢§Zz, MPWW/f M%/@’ 0/000?06/% /@7©

JUMO% W</

 

 

Application must include s site plan of the lot drawn to scale showing the exact
dimensions and area of the lot to be built upon or utilized

Application may also include any letters of support from adjacent properly owners

***Please reference Chapter 640 of the Northfield Center Township Zoning Rcsolution

for further information on variance/appeals procedures at www.n<_)rthiieldcenter,corn or
view the Zoning Resolution at the Northiield Center Town Hall,

eoprplieant
Z;@M /M&/"f
s/ f/ /

5 ~'/0' q /<?

Sandra Kurt, Summlt County Clerk of Courts

cv.'zmq.m.mgz Case: ELaaycanzueeanoRAop@poa; nyg_.,l,=;lpd: 02/12/13,,630 of14. PagelD #ég;p,o,,s

\`. , _'

, . _ ` NoRTHFIELD cENTnR mszle
_» .; BoARD oF ZoNlNG APPEALS runch HEARING
November 15, 2018 ~ Ledgemont Development

A. CALL TO ORDER:

Mr. Rudder moved to re~open the Public Hearing at 7:55 p.m.
Seconded by Mr. Wolff.

Roll Call:
Mr. Patz, aye; Mr. Rudder, aye; Ms. Bielecki, absent; Mr. Chrlstiey, aye; Mr.
Wolff, ‘aye; Mr. Kaminicki, alternate, absent

B. APPL'ICATION=

Applicant Northfteld Center Development Inc., 10121 Northfield Rd., Northiield,
OH, has applied for a Zoning Variance for the development of 12 single family
homes on lot sizes less than 25,000 square feet, located on Ledgemont Dr. in
Northfreld Center.

Mr. Salemi of Northi`ield Center Development has owned the property since
1990. When the property Was purchased, the lot requirement was 25,000 square
feet. He applied to BZA for a lot reduction to 20,000 feet for additional phases,
with the last phase not completed Since then, lot size has been changed to
25,000 square feet; not economically feasible for him; lots were laid out
according to previous lot size. He wanted the Township to buy the property.
Township had property appraised and there was some opposition about buying the
property.. He also tried to help resolve the drainage issue A big reason for
drainage problems is that the development Was never iinished. He wants to do a
55 andover adult community He would donate rest of unused land to the

Township.

Mr. Patz asked about the 70 foot wide lot, any possibility to push first 6 lots back
to 100 feet.

Mr. Salemi said no because of constraints on developers; he doesn’t even want to
do this development

Mr. Christley asked what the size of the homes Would be.
Mr. salem Said 2,000-3,000 square feet

Mr. Christley asked how Mr. Salemi intends to help the drainage

 

' Sandra Kurt, Summlt County Clerk of Courts

` cv“'201s-o1-0r92 CaSe: 5J&QANM§Q?-QEJRA optsl§c#é 1]5?<?/.'1Ey§d: 02/ 12/ 1311031 Of 14' Page|D #59J71 of 15

Mr. Salerni said there is standing water at the end of the street; ditches were
never put in because development was never finished They were supposed to go
back to the retention pond. The detention ponds would have to be 50-100%
bigger than when development began.

Jason McRitchie, 59 N. Oakmont asked how Mr. Salemi knows that 12 lots will
fit without a Stormwater study.

Mr. Salemi said he can assure that a Stormwater study will be done. He has to
meet the new requirements in order to get approval from Summit County
Engineer’s office and Summit County Soil and Water.

Kim Pelzoci, 152 E. Oakmont wanted to verify that Mr. Salemi wants to go to 70
foot wide lots. She also questioned how Mr. Salemi could make a 55+
development when it backs up to homes with families with kids.

Debbie Wysen, 7515 Skyhaven said that her lot is on the corner of Ledgemont
and Skyhaven. She asked why her yard never got taken care of with the water
problem when the County was involved the last time this area was looked at.

Mr. Salerni said that he offered easements on either side of the property to the
County.

Mr. Patz asked Inspector Saunders to explain what the meeting with the Summit
County:Engineer’s office determined

Inspector Saunders said that the County wanted to cut through wherever they
wanted to. The bigger problem is the drainage that comes down from Hazel Dr.
The County didn’t want to do anything until they found out that there was no

choice but to do the back.

Maria Allanson, 92 E. Oakmont Way was concerned with drainage issues from
previous phases of the development She asked if Mr. Salemi could guarantee
that there wouldn’t be more problems with more homes going in.

Mr. Salemi said the code is stricter now; drainage wouldn’t be a problem
Mr. Patz said that the County has proposed a Stormwater management program
that the Trustees are involved in working on; a ditch petition process was filed

with the County. NCT was told there were no funds to follow through with that.

Andy LaGuardia, 7518 Skyhaven reviewed Mr. Salemi’s 4 options for the
property. He asked if there was a way the County could determine what’s
allowed on the property.

Sandra Kurt, Summlt County Clerk of Couns

.¢.cv-`2019.._or~o192 CaSe: 5édo%'&t‘rizlii@€n,2$i.1~]RA 09&£0%1%:?3.-1|/:}}/$¢ 02/12/19.1¢32 Of 14- P<'J\Q€|D #égl$r one

Don S:tyblo, 212 N_._rOakmont said he has seen a lot of water problems from
Brandywine Creek. :,“He wanted to go on record asking to prohibit any new
development in the Brandywine Creek Watershed.

Mr. Rudder said that the Township has a zoning code; when a project is
proposed, the Zoning lnspector rejects it if it’s not within the code. Then the
applicant has the option to come before the BZA. The only reason Mr. Salemi is
before the BZA now is to ask for an area variance on the Size of the proposed lots
He appreciated everyone’s comments and concerns, but reminded all that the
purpose of the hearing was regarding an area variance

Mr. LaGuardia asked why lot sizes were changed back and forth in the past.

Mr. Rudder explained that D. B. Hartt was hired to redo the code around 1990.
The Trustees adopted the new code effective April 4, 200l. There were
significant changes made to the code at that time; he could not address why the lot
sizes were changed

. Rob Dalrymple,'7544 Skyhaven felt like the lot sizes should stay the size they
are now, not smaller.

Chet Kieliszelz, 224 N. Oakmont said Brandywine Creek is behind him, more
buildings create more water problems

Tom Wizniak, l4l E. Oakmont Way asked how deep the lots were.
lvlr. Rudder said they are 200 lt.deep by 70 ft., 4 lots are about that size.

Mr. Wizniak said that the lot size will not affect the water flow. HE was not
opposed to a variance being granted

Mr. Rudder moved to close the Open Session at 8:45 p.m.
l Seconded by Mr. Wolff.
Roll Call: »
Mr. Patz, aye; Mr. Rudder, aye; Ms. Bielecki, absent; Mr. Christley, aye; Mr.
Wolff, aye; Mrt Karninicki, alternate, absent
C. BOARD OF ZONING APPEALS DISCUSSION:
Mr. Wolff said that when the BZA approved the 8 lot plans, then went to 6, and
ended up having an average of 20,000\feet per lot. The BZA would be granting a

20% variance from the original 20,000 square feet. This much of a change is
' beyond a normal variance for the BZA to grant

` Sandca.l$nr;¢,_§_utn_mit_®uutx.€lerk.of Cour¢s

.` CV_'ZO,Q.,Q,_U]QZ CaS€Z §§A'l§%-LQMZQQ§,ZJQLJRAGMQ/§of§:,,§:;g”}:,jj@d2 02/ 12/ J€NCCJ_S Of 14. PagelD,$§;qe'l§ of15

Mr. Rudder asked how it is fair to someone_.who bought a parcel anticipating the . .-
size of the lot would be 20,000 square feet only to have it changed to 25,000 .‘:
square feet. In 2014, the BZA worked out a plan with Mr. Salemi for 6 lots, 4 of
which were slightly over 20,000 square feet and 2 were Slightly under. He felt
that was in the spirit of the old code and the purpose of the BZA was to grant
variances in situations like that. Even with the old code, this would be a
significant variance for 8 of the lots and an even bigger variance under the new
code; he would not be in favor of granting this variance

Mr. Christley agreed with Mr. Rudder, he would like to see the same size lots as
what is there now.

Mr. Patz agreed with the other members. What was granted in 2014 was
attractive; he would not be in favor of what is being proposed now.

Mr. Wolff moved that the request for the variance be denied.
Seconded by Mr. Rudder.
Roll Call:

Mr. Patz, aye; Mr. Rudder, aye; Ms. Bielecki, absent; Mr. Christley, aye; Mr.
Wolff~, aye; Mr. Kaminioki, alternate, absent.

D. APPRovAL oF MINUTES:

l. Mr.'Rudder moved to waive the reading and approve the minutes of the Public
Hearing of 10/11/18-9425 Olde Eight Rd.

Seconded by Mr. Christley.

Roll Call:
Mr. Patz, aye; Mr. Rudder, aye; Ms. Bielecki, absent; Mr. Christley, aye; Mr.

Wolff, abstain; Mr. Kaminicki, alternate, absent.

Sandra Kurt, Summl! County Clerk of Courts

' "cv~"2019~01-o192 C<'J\S€i 511<93@&2@@§39£¢]RA opi%§di&s` 115?27.-1'1:)'4!§(1: 02/12/13"0194 Of14' Page|D #5939501’ 15

  

 

laurel Nar_l!t£ie'dwf£za:n~'ah r.l"vuaf!stl .il,».~,l§§l

9546 Brandywine Road, Northtield Center Tow'nship, Ohio 44067-2408

Phone: (330) 467~7646 TRUSTEES `FISCAL OFFlCER
Fax: (330) 650~0815 Richard H. Reville, Chair Andy LaGuardia
- Email: townhall@northfieldcenter.com Russell F. Mazzola, Vice~Chair ADMlNlSTRATOR
Web Site: www.northt`ieldcenter.com Pau| G. Buescher Steve Wright

 

November 20, 2018

Mr. Joseph Salemi ,
Northfield Center Development
10121 Northtield Rd.
Northtield, OH 4406'7

Mr. .'Salemi,

At the Public Hearing held on November 15, 2018, you applied for a Zoning Variance for the
development of single family homes on lot sizes less than 25,000 square feet, located on
Ledgernont Drive in Northfield Center.

This letter is t<;A;/z`o you that your request for a Zoning Variance is denied

. //i ita f ZZ// »
Rick Patz, A tin h r
Board of Zoning Appeals

Cc: Trustees

- Zoning lnspector
BZA Board Members
Property File

 

Sandra Kurt, Summ/t County Clerk of Courts

